                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC #758572, )
                                 )
       Petitioner,               )
                                 )
             v.                  ) CIVIL ACTION NO.: 2:19-CV-904-WHA
                                 )
U. S. GOVERNMENT, et al.,        )
                                 )
       Respondents.              )

                                       ORDER

       This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

November 20, 2019 Recommendation of the Magistrate Judge (Doc. #4). Upon review of

the Recommendation and the objection to the Recommendation filed by the petitioner

(Doc. #5), and after an independent review of the file, it is

       ORDERED that:

       1. The Objection to the Recommendation is OVERRULED;

       2. The Recommendation of the Magistrate Judge is ADOPTED;

       3. This case is DISMISSED without prejudice for lack of jurisdiction.

       A separate Final Judgment will be entered.

       DONE this 2nd day of December, 2019.



                                           /s/ W. Harold Albritton
                                      SENIORUNITED STATES DISTRICT JUDGE
